927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond CLAY, Petitioner,v.AMHERST COAL COMPANY, Director, Office of WorkersCompensation Program, United States Department ofLabor, Respondents.
No. 89-2764.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 25, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (87-3355-BLA)
Raymond Clay, petitioner pro se.
Henry Chaplin Bowen, Robinson & McElwee, Charleston, W.Va., Sylvia Theresa Kaser, Steven D. Breeskin, Karen Nancy Blank, Donald Steven Shire, Lawrence W. Rogers, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE* and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Raymond Clay seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Clay v. Amherst Coal Co., 87-3355-BLA (June 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Sprouse was a member of the panel to which this case was assigned.  He recused himself, however, and did not participate in the decision of the case.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)